DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art regarding the instantly claimed product (i.e. instant claims 22-35 and 40-42) and the instantly claimed method (i.e. instant claims 36-39) is the teachings of Kawabe et al. (US PGPub. No. 2016/0083819).  Kawabe teaches a high-strength steel sheet with a tensile strength ≥900 MPa (paragraph 0002).  The chemical composition overlaps the claimed composition (paragraphs 0014-0022) and has a microstructure in terms of area fraction of 40-70% ferrite + bainite, 20-50% martensite, and 10-30% retained austenite (paragraph 0022).  However, Kawabe does not distinguish between annealed bainite and bainite or between quenched martensite and tempered martensite.  Furthermore, the process of making the high-strength steel sheet as taught by Kawabe does not include cooling the steel to room temperature between the second and third heat treatments (i.e. the second and third heat treatments of Kawabe correlate to the claimed first and second annealing steps), and therefore the claimed microstructure is not necessarily inherently disclosed as a product-by-process.
It is noted that co-pending application 16/761,417 was considered for a possible obviousness-type double patenting rejection.  However, the microstructure recited in claim 18 of the ‘417 application does not distinguish between bainite and annealed bainite.  Additionally, the 
It is noted that co-pending application 16/761,319 was considered for a possible obviousness-type double patenting rejection.  However, the microstructure recited in claim 18 of the ‘319 application recites a content of 5-50% annealed martensite instead of annealed bainite.  Additionally, the method recited in claim 31, lines 41-43, of the ‘319 application specifies a different cooling rate and temperature and does not specify a holding time or further cooling to room temperature prior to the step that correlates to the claimed second annealing.  Due to the differences in cooling prior to the second annealing, the differences in microstructure would not have been obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Murakami et al. (US PGPub. No. 2015/0090377) teaches a steel sheet having a microstructure of 3-20% retained austenite, 30-87% annealed bainite or martensite, and 10-67% quenched martensite, which overlaps the claimed ranges for retained austenite, retained bainite, and quenched martensite but does not disclose the claimed bainite and tempered martensite.
et al. (US PGPub. No. 2017/0204491) teaches a reheat temperature during the second annealing of ≤550°C to avoid decomposition of retained austenite.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784